Appeal Dismissed and Memorandum Opinion filed October 15, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00647-CR

                WILLIAM CHARLES WINGATE, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 718143

                 MEMORANDUM                      OPINION


      This is an attempted appeal of the trial court’s denial of appellant’s motion
to obtain documents and trial records in forma pauperis.

      In Texas, appeals in criminal cases are permitted only when they are
specifically authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex.
Crim. App. 2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal
defendant may only appeal from a final judgment. See State v. Sellers, 790 S.W.2d
316, 321 n.4 (Tex. Crim. App. 1990). The courts of appeals do not have
jurisdiction to review interlocutory orders in a criminal appeal absent express
statutory authority. Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App.
1991); see also Ragston v. State, 424 S.W.3d 49 (Tex. Crim. App. 2014).

      The denial of a motion to obtain documents is not a separately appealable
order. Because this appeal does not fall within the exceptions to the general rule
that appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, the appeal is ordered dismissed.



                                 PER CURIAM




Panel consists of Justices Boyce, Busby, and Brown.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2